

111 S2914 IS: Terry Technical Correction Act
U.S. Senate
2021-09-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 2914IN THE SENATE OF THE UNITED STATESSeptember 30, 2021Mr. Durbin (for himself, Mr. Grassley, Mr. Booker, Mr. Lee, Mr. Paul, and Ms. Klobuchar) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend the First Step Act of 2018 to permit defendants convicted of certain offenses to be eligible for reduced sentences, and for other purposes.1.Short titleThis Act may be cited as the Terry Technical Correction Act.2.Findings; purpose(a)FindingsCongress finds that on June 14, 2021, the Supreme Court of the United States decided the case of Terry v. United States, 141 S. Ct. 1858 (2021), holding that crack offenders who did not trigger a mandatory minimum do not qualify for the retroactivity provisions of section 404 of the First Step Act of 2018 (21 U.S.C. 841 note). (b)PurposeThe purpose of this Act is to clarify that the retroactivity provisions of section 404 of the First Step Act of 2018 (21 U.S.C. 841 note) are available to those offenders who were sentenced for a crack-cocaine offense before the Fair Sentencing Act of 2010 (Public Law 111–220) became effective, including individuals with low-level crack offenses sentenced under section 401(b)(1)(C) of the Controlled Substances Act (21 U.S.C. 841(b)(1)(C)). 3.Application of Fair Sentencing Act of 2010Section 404 of the First Step Act of 2018 (21 U.S.C. 841 note) is amended—(1)in subsection (a)—(A)by striking offense means and inserting the following:offense—(1)means;(B)by striking the period at the end and inserting ; and; and(C)by adding at the end the following:(2)includes a violation, involving cocaine base, of—(A)section 3113 of title 5, United States Code; (B)section 401(b)(1)(C) of the Controlled Substances Act (21 U.S.C. 841(b)(1)(C));(C)section 404(a) of the Controlled Substances Act (21 U.S.C. 844(a));(D)section 406 of the Controlled Substances Act (21 U.S.C. 846);(E)section 408 of the Controlled Substances Act (21 U.S.C. 848); (F)subsection (b) or (c) of section 409 of the Controlled Substances Act (21 U.S.C. 849);(G)subsection (a) or (b) of section 418 of the Controlled Substances Act (21 U.S.C. 859);(H)subsection (a), (b), or (c) of section 419 of the Controlled Substances Act (21 U.S.C. 860);(I)section 420 of the Controlled Substances Act (21 U.S.C. 861); (J)section 1010(b)(3) of the Controlled Substances Import and Export Act (21 U.S.C. 960(b)(3)); (K)section 1010A of the Controlled Substances Import and Export Act (21 U.S.C. 960a); (L)section 90103 of the Violent Crime Control and Law Enforcement Act of 1994 (34 U.S.C. 12522);(M)section 70503 or 70506 of title 46, United States Code; or (N)any attempt, conspiracy or solicitation to commit an offense described in subparagraphs (A) through (M).; and(2)in subsection (c), by inserting A motion under this section that was denied after a court determination that a violation described in subsection (a)(2) was not a covered offense shall not be considered a denial after a complete review of the motion on the merits within the meaning of this section. after the period at the end of the second sentence.